Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9th, 2022, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13, 15-19, 22-27, 30-34, and 36-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al (US 2017/0106578 A1) in view of Huibin (CN105178561A), Curlee (Plastic Wastes – Management, Control, Recycling, and Disposal), and Larson et al (US 2008/0233364 A1).
With regards to claim 1, Lombaert discloses a floor panel (i.e., floor covering composition) comprising a reinforcing layer 15 made of glass fibers (i.e., glass fiber section), the reinforcing layer 15 being sandwiched between thermoplastic layers 14’ and 14” (i.e., first and second base sections, respectively, constituting a base layer), the combination of reinforcing layer 15 and thermoplastic layers 14’ and 14” (an upper base layer and a lower base layer, respectively) being further sandwiched between a wear layer 11 (top layer) and a second thermoplastic layer 21” (backing layer positioned opposite the top layer such that the base layer is positioned between the top layer and the backing layer) (Lombaert: Fig. 3; abstract; para. [0014] and [0036]). Lombaert discloses the thermoplastic layers 14’ and 14” as comprising polyvinyl chloride (PVC) and a filler, and further, Lombaert discloses the thermoplastic layers 14’ and 14” as being formed by homogenous mixing and/or kneading at an elevated temperature followed by melt pumping through an extruder (i.e., Lombaert discloses a process wherein the first and second base sections are formed of uniformly mixed material of uniform thickness) (Lombaert: para. [0032], [0054], and [0073]). Alternatively, Lombaert discloses additional thermoplastic and glass fiber scrim layers, such that a structure having multiple, separate PVC compositions located on opposite sides of a glass fiber layer would have been obvious to a person of ordinary skill (Lombaert: [0027] and [0034]-[0041]).
Lombaert does not appear to disclose a second thermoplastic layer as having a higher content of PVC and plasticizer than a first thermoplastic layer (i.e., a second composition with a higher content of PVC and plasticizer than the first composition). Although Lombaert discloses the inclusion of filler, Lombaert appears silent with respect to limestone filler.
Huibin discloses a glass fiber flooring comprising a glass fiber layer 5 positioned between a core material layer 4 and a first middle layer 6, the core material layer 4 comprising 22% PVC, 70% calcium carbonate (i.e., limestone-type filler), and 8% plasticizer, and the first middle layer 6 comprising 24% PVC, 66% calcium carbonate, and 10% plasticizer (Huibin: para. [0022]-[0023]). Therefore, Huibin discloses a second base section which contains a higher content of PVC and plasticizer compared to a first base section. The floor panels of Lombaert and Huibin are similar in structure, in that both contain, laminated in order, outer layers, a first base section, a glass fiber layer, a second base section, and additional outer layers. Lombaert and Huibin are analogous art because they are related to the same field of endeavor of improving the longevity of PVC floor panels. One of ordinary skill in the art would have found it obvious to have selected from the ranges of Huibin for the amounts of PVC, calcium carbonate filler, and plasticizer in the panel of Lombaert, in order to provide improved dimensional stability and longevity in high traffic environments (i.e., wear resistance) (Huibin: para. [0002]).
Lombaert and Huibin do not disclose the inclusion of a heat stabilizer in an amount ranging from 2.0-5.0 parts per 100 parts PVC.
However, Lombaert and Huibin are concerned with the stability of the floor panel, and therefore one of ordinary skill would envisage the addition of materials which increase the stability of the floor panel (See above discussion).
Curlee teaches that heat stabilizers are exceptionally well-known additives for building panels (Curlee: page 367, section C.3.1; Also see footnote 1). Curlee discloses a Ca/Zn heat stabilizer comprising a zinc fatty acid salt (i.e., a Ca/Zn combined complex soap system, as the zinc and calcium are combined, and the zinc is in the form of a soap complex due to forming a fatty acid salt), the Ca/Zn heat stabilizer being present in an amount ranging from 1.0 to 3.0 parts per 100 parts of resin (Curlee: page 373 – Footnote “b”; 374 – Table C-8). Lombaert, Huibin, and Curlee are analogous art because they are related to the same field of endeavor of improving stability in building materials (See above discussion; Curlee: page 367, section C.3.1, Also see footnote 1). One of ordinary skill would have found it obvious to have added the Ca/Zn complex stabilizer in an amount ranging from 1.0 to 3.0 parts per 100 parts resin to the PVC of Lombaert and Huibin in order to impart improved weathering properties and longevity (Curlee: page 369, second paragraph). Furthermore, the range of Curlee possesses an endpoint which is substantially close to the claimed endpoint, as Curlee teaches an endpoint 3.0 parts per 100 parts resin, and the claimed lower bound is greater than 3.0 parts per 100 parts PVC. The distance between “3.0” and “greater than 3.0” is infinitely small, as “greater than 3.0” includes values such as 3.000…1. Instances of substantially close values are sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
However, Lombaert, Huibin, and Curlee do not appear to disclose the inclusion of a polyvinyl plastisol, the polyvinyl plastisol coated on a veil of glass fibers in the range of 10g/mm2 to 25 g/mm2.
	Larson teaches a floor panel comprising polyvinyl plastisol located on a glass fabric (Larson: Abstract; para. [0025]). One of ordinary skill in the art would have found it obvious to have included the polyvinyl plastisol of Larson in the floor panel of Lombaert, Huibin, and Curlee in order to provide improved dimensional stability (Larson: para. [0007]). In addition, from the viewpoint of stability, Larson teaches that the overall laminate should have an areal density of less than 3000 grams per square meter, which would yield a glass fiber density which necessarily overlaps the claimed range of 10 to 25 grams per square meter (Larson: para. [0007]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	Furthermore, the amount of filler in the first base section is 70% versus 22% PVC, which corresponds to a ratio of 70:22, or 3.18:1 (i.e., 70 / 22 = 3.18), which corresponds to 318 parts by weight filler per 100 parts PVC (See above discussion). In addition, the amount of plasticizer in the first base section is 8% versus 22% PVC, which corresponds to a ratio of 8:22, or 0.36:1 (i.e., 8 / 22 = 0.36), which corresponds to 36 parts by weight plasticizer per 100 parts PVC (See above discussion). This value is substantially close to the claimed end point of 35 parts per 100 parts of PVC, such that one of ordinary skill would have expected the claimed end point and the value of Lombaert and Huibin to function substantially the same. Similarly, the amount of filler in the second base section is 66% versus 24% PVC, which corresponds to a ratio of 66:24, or 2.75:1 (i.e., 66 / 24 = 2.75), which corresponds to 275 parts by weight filler per 100 parts PVC (See above discussion). Therefore, there is no obvious difference between the claimed and prior art endpoints. See MPEP 2144.05.
With regards to claim 2, Lombaert discloses a protrusion 3 which is located on one side of the base layer, and extends outward beyond the top layer (Lombaert: Fig. 4).
With regards to claim 11, Curlee teaches that heat stabilizers are exceptionally well-known additives for building panels (Curlee: page 367, section C.3.1; Also see footnote 1). Curlee discloses heat stabilizer amounts ranging from 1.0 to 4.0 parts per 100 parts resin (Curlee: page 374 – Table C-8). One of ordinary skill would have found it obvious to have added heat stabilizer in an amount ranging from 1.0 to 4.0 parts per 100 parts resin to the second base section in order to impart improved weathering properties and longevity (Curlee: page 369, second paragraph). The amount of heat stabilizer suggested by Curlee overlaps the claimed range of 2.0-5.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 12, Curlee teaches that the addition of a co-stabilizer is well-known in the art (Curlee: page 375, second and third bullet points). One of ordinary skill would have found it obvious to have included a co-heat stabilizer in the building panel, in order to provide synergistic effects which increase the lifespan of the flooring panel (Curlee: page 375, second and third bullet points). The amount of co-heat stabilizer suggested by Curlee (1.0 to 4.0 parts per 100 parts resin) overlaps the claimed range of 4.0-6.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 13, one of ordinary skill would have found it obvious to have added up to 40.0 parts flame retardant per 100 parts resin to the prior art floor panel, in order to provide improved dimensional stability (Larson: para. [0007] and [0023]). The range suggested by Larson overlaps the claimed range of 10.0-20.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claims 15 and 43, Huibin further discloses the inclusion of a third base section comprising PVC, filler, and plasticizer, wherein the amount of filler in the third base section is 69% versus 24% PVC, which corresponds to a ratio of 69:22, or 3.13:1 (i.e., 69 / 22 = 3.13), which corresponds to 313 parts by weight filler per 100 parts PVC (See above discussion). This value is substantially close to the claimed end point of 300 parts per 100 parts of PVC, such that one of ordinary skill would have expected the claimed end point and the value of Lombaert and Huibin to function substantially the same. Therefore, there is no obvious difference between the claimed and prior art endpoints. However, Huibin further discloses broader ranges for the amount of filler, such as 65-72%, which would give an overlapping endpoint of 295 parts filler per 100 parts PVC (Huibin: para. [0006]). This leads to an overlapping range, thereby establishing a prima facie case of obviousness. See MPEP 2144.05. Furthermore, given that the sheet of Lombaert includes uniformly mixed layers, a person of ordinary skill in the art would have found selection of a uniformly mixed third base section to be obvious, at the express suggestion of Lombaert.
With regards to claim 16, the amount of plasticizer in the third base section is 9% versus 24% PVC, which corresponds to 37.5 parts plasticizer per 100 parts PVC (See above discussion).
With regards to claim 17, Lombaert and Huibin teach a floor panel as applied to claim 16 above (See above discussion). Lombaert and Huibin do not disclose the inclusion of a heat stabilizer in an amount ranging from 2.0-5.0 parts per 100 parts PVC.
However, Lombaert and Huibin are concerned with the stability of the floor panel, and therefore one of ordinary skill would envisage the addition of materials which increase the stability of the floor panel (See above discussion).
Curlee teaches that heat stabilizers are exceptionally well-known additives for building panels (Curlee: page 367, section C.3.1; Also see footnote 1). Curlee discloses heat stabilizer amounts ranging from 1.0 to 4.0 parts per 100 parts resin (Curlee: page 374 – Table C-8). One of ordinary skill would have found it obvious to have added heat stabilizer in an amount ranging from 1.0 to 4.0 parts per 100 parts resin to the PVC in order to impart improved weathering properties and longevity (Curlee: page 369, second paragraph).
The amount of heat stabilizer suggested by Curlee overlaps the claimed range of 2.0-5.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 18, Curlee teaches that the addition of a co-stabilizer is well-known in the art (Curlee: page 375, second and third bullet points). One of ordinary skill would have found it obvious to have included a co-heat stabilizer in the building panel, in order to provide synergistic effects which increase the lifespan of the flooring panel (Curlee: page 375, second and third bullet points).
The amount of co-heat stabilizer suggested by Curlee (1.0 to 4.0 parts per 100 parts resin) overlaps the claimed range of 4.0-6.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 19, one of ordinary skill would have found it obvious to have added up to 40.0 parts flame retardant per 100 parts resin to the prior art floor panel, in order to provide improved dimensional stability (Larson: para. [0007] and [0023]). The range suggested by Larson overlaps the claimed range of 10.0-20.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 22, Lombaert discloses a floor panel (i.e., floor panel composition) comprising a reinforcing layer 15 made of glass fibers (i.e., glass fiber section), the reinforcing layer 15 being sandwiched between thermoplastic layers 14’ and 14” (i.e., first and second base sections, respectively, constituting a base layer), the combination of reinforcing layer 15 and thermoplastic layers 14’ and 14” being further sandwiched between a wear layer 11 (top layer) and a second thermoplastic layer 21” (backing layer positioned opposite the top layer such that the base layer is positioned between the top layer and the backing layer) (Lombaert: Fig. 3; abstract; para. [0014] and [0036]). Lombaert discloses the thermoplastic layers 14’ and 14” as comprising polyvinyl chloride (PVC) and a filler, and further, Lombaert discloses the thermoplastic layers 14’ and 14” as being formed by homogenous mixing and/or kneading at an elevated temperature followed by melt pumping through an extruder (i.e., Lombaert discloses a process wherein the first and second base sections are formed of uniformly mixed material of uniform thickness) (Lombaert: para. [0032], [0054], and [0073]).
Lombaert does not appear to disclose second thermoplastic layer 14” as having a higher content of PVC and plasticizer than first thermoplastic layer 14’ (i.e., a second composition with a higher content of PVC and plasticizer than the first composition). Although Lombaert discloses the inclusion of filler, Lombaert appears silent with respect to limestone filler.
Huibin discloses a glass fiber flooring comprising a glass fiber layer 5 positioned between a core material layer 4 and a first middle layer 6, the core material layer 4 comprising 22% PVC, 70% calcium carbonate (i.e., limestone-type filler), and 8% plasticizer, and the first middle layer 6 comprising 24% PVC, 66% calcium carbonate, and 10% plasticizer (See above discussion). Therefore, Huibin discloses a second base section which contains a higher content of PVC and plasticizer compared to a first base section. The floor panels of Lombaert and Huibin are similar in structure, in that both contain, laminated in order, outer layers, a first base section, a glass fiber layer, a second base section, and additional outer layers. Lombaert and Huibin are analogous art because they are related to the same field of endeavor of improving the longevity of PVC floor panels. One of ordinary skill in the art would have found it obvious to have selected from the ranges of Huibin for the amounts of PVC, calcium carbonate filler, and plasticizer in the panel of Lombaert, in order to provide improved dimensional stability and longevity in high traffic environments (i.e., wear resistance) (See above discussion).
The amount of filler in the first base section is 70% versus 22% PVC, which corresponds to a ratio of 70:22, or 3.18:1 (i.e., 70 / 22 = 3.18), which corresponds to 318 parts by weight filler per 100 parts PVC (See above discussion). The amount of filler in the second base section is 66% versus 24% PVC, which corresponds to a ratio of 66:24, or 2.75:1 (i.e., 66 / 24 = 2.75), which corresponds to 275 parts by weight filler per 100 parts PVC (See above discussion). The amount of plasticizer in the first base section is 8% versus 22% PVC, which corresponds to a ratio of 8:22, or 0.36:1 (i.e., 8 / 22 = 0.36), which corresponds to 36 parts by weight plasticizer per 100 parts PVC (See above discussion). This value is substantially close to the claimed end point of 35 parts per 100 parts of PVC, such that one of ordinary skill would have expected the claimed end point and the value of Segaert and Huibin to function substantially the same. Therefore, there is no obvious difference between the claimed and prior art endpoints. The amount of plasticizer in the second base section is 10% versus 24% PVC, which corresponds to a ratio of 10:24, or 0.41:1 (i.e., 10 / 24 = 0.41), which corresponds to 41 parts by weight plasticizer per 100 parts PVC (See above discussion). This value is substantially close to the claimed end point of 40 parts per 100 parts of PVC, such that one of ordinary skill would have expected the claimed end point and the value of Lombaert and Huibin to function substantially the same. Therefore, there is no obvious difference between the claimed and prior art endpoints See MPEP 2144.05.
Lombaert and Huibin do not disclose the inclusion of a heat stabilizer in an amount ranging from 2.0-5.0 parts per 100 parts PVC.
However, Lombaert and Huibin are concerned with the stability of the floor panel, and therefore one of ordinary skill would envisage the addition of materials which increase the stability of the floor panel (See above discussion).
Curlee teaches that heat stabilizers are exceptionally well-known additives for building panels (Curlee: page 367, section C.3.1; Also see footnote 1). Curlee discloses a Ca/Zn heat stabilizer comprising a zinc fatty acid salt (i.e., a Ca/Zn combined complex soap system, as the zinc and calcium are combined, and the zinc is in the form of a soap complex due to forming a fatty acid salt), the Ca/Zn heat stabilizer being present in an amount ranging from 1.0 to 3.0 parts per 100 parts of resin (Curlee: page 373 – Footnote “b”; 374 – Table C-8). Lombaert, Huibin, and Curlee are analogous art because they are related to the same field of endeavor of improving stability in building materials (See above discussion; Curlee: page 367, section C.3.1, Also see footnote 1). One of ordinary skill would have found it obvious to have added the Ca/Zn complex stabilizer in an amount ranging from 1.0 to 3.0 parts per 100 parts resin to the PVC of Lombaert and Huibin in order to impart improved weathering properties and longevity (Curlee: page 369, second paragraph). Furthermore, the range of Curlee possesses an endpoint which is substantially close to the claimed endpoint, as Curlee teaches an endpoint 3.0 parts per 100 parts resin, and the claimed lower bound is greater than 3.0 parts per 100 parts PVC. The distance between “3.0” and “greater than 3.0” is infinitely small, as “greater than 3.0” includes values such as 3.000…1. Instances of substantially close values are sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 23, Huibin further discloses the inclusion of a third base section comprising PVC, filler, and plasticizer, wherein the amount of filler in the third base section is 69% versus 24% PVC, which corresponds to a ratio of 69:22, or 3.13:1 (i.e., 69 / 22 = 3.13), which corresponds to 313 parts by weight filler per 100 parts PVC (See above discussion). This value is substantially close to the claimed end point of 300 parts per 100 parts of PVC, such that one of ordinary skill would have expected the claimed end point and the value of Lombaert and Huibin to function substantially the same. Therefore, there is no obvious difference between the claimed and prior art endpoints. However, Huibin further discloses broader ranges for the amount of filler, such as 65-72%, which would give an overlapping endpoint of 295 parts filler per 100 parts PVC (See above discussion). This leads to an overlapping range, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 24, the amount of plasticizer in the third base section is 9% versus 24% PVC, which corresponds to 37.5 parts plasticizer per 100 parts PVC (See above discussion).
With regards to claim 25, Curlee teaches that heat stabilizers are exceptionally well-known additives for building panels (Curlee: page 367, section C.3.1; Also see footnote 1). Curlee discloses heat stabilizer amounts ranging from 1.0 to 4.0 parts per 100 parts resin (Curlee: page 374 – Table C-8). Lombaert, Huibin, and Curlee are analogous art because they are related to the same field of endeavor of improving stability in building materials (See above discussion; Curlee: page 367, section C.3.1, Also see footnote 1). One of ordinary skill would have found it obvious to have added heat stabilizer in an amount ranging from 1.0 to 4.0 parts per 100 parts resin to the PVC of Lombaert and Huibin in order to impart improved weathering properties and longevity (Curlee: page 369, second paragraph).
The amount of heat stabilizer suggested by Curlee overlaps the claimed range of 2.0-5.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 26, Curlee teaches that the addition of a co-stabilizer is well-known in the art (Curlee: page 375, second and third bullet points). One of ordinary skill would have found it obvious to have included a co-heat stabilizer in the building panel of Lombaert, Huibin, and Curlee, in order to provide synergistic effects which increase the lifespan of the flooring panel (Curlee: page 375, second and third bullet points).
The amount of co-heat stabilizer suggested by Curlee (1.0 to 4.0 parts per 100 parts resin) overlaps the claimed range of 4.0-6.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 27, one of ordinary skill would have found it obvious to have added up to 40.0 parts flame retardant per 100 parts resin to the prior art floor panel, in order to provide improved dimensional stability (Larson: para. [0007] and [0023]). The range suggested by Larson overlaps the claimed range of 10.0-20.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 30, the second composition includes PVC, plasticizer, and a filler (See above discussion).
With regards to claim 31, the second composition has a higher content of PVC and plasticizer than the first composition (See above discussion).
With regards to claim 32, the first composition has 70% limestone filler, compared to 66% limestone filler found in the second composition (See above discussion).
With regards to claim 33, Huibin further discloses the inclusion of a third base section comprising PVC, filler, and plasticizer, wherein the amount of filler in the third base section is 69% versus 24% PVC, which corresponds to a ratio of 69:22, or 3.13:1 (i.e., 69 / 22 = 3.13), which corresponds to 313 parts by weight filler per 100 parts PVC (See above discussion). This value is substantially close to the claimed end point of 300 parts per 100 parts of PVC, such that one of ordinary skill would have expected the claimed end point and the value of Lombaert and Huibin to function substantially the same. Therefore, there is no obvious difference between the claimed and prior art endpoints. However, Huibin further discloses broader ranges for the amount of filler, such as 65-72%, which would give an overlapping endpoint of 295 parts filler per 100 parts PVC. This leads to an overlapping range, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 34, it is noted that the plastisol is mixed with the PVC in order to form a uniform mixture. Therefore, the plastisol must exhibit some degree of bonding with the PVC, as otherwise, a heterogeneous mixture would be formed.
With regards to claim 36, it is noted that the plastisol is mixed with the PVC in order to form a uniform mixture. Therefore, the plastisol must exhibit some degree of bonding with the PVC, as otherwise, a heterogeneous mixture would be formed.
With regards to claims 37, 40, and 46, it is noted that the selection of a shear mixing process constitutes product-by-process language. Such language does not limit the claim to the material performance of the recited step, but rather, only the structure implied. In the present case, it is not seen how a layer formed by shear mixing is structurally distinct from a layer which has been mixed uniformly. However, it is further noted that the process step of either kneading or mixing in a liquid state taught by Lombaert is essentially a shear mixing step. See MPEP 2113.
With regards to claims 38, 41, 44, and 47, the recitation of a temperature of about 150 to about 215⁰C process constitutes product-by-process language. Such language does not limit the claim to the material performance of the recited step, but rather, only the structure implied. In the present case, the recited temperature range results in the formation of a hot melt. Since the material of Lombaert is mixed while in hot melt form, it is not seen how the recited temperature range is structurally distinguishing over the uniformly mixed layer of Lombaert.
With regards to claims 39, 42, 45, and 48, the recitation of the step of processing on a calendar roll mill to a sheet form having a controlled thickness constitutes product-by-process language. Such language does not limit the claim to the material performance of the recited step, but rather, only the structure implied. In the present case, the step of calendar rolling appears to imply that the sheet has a controlled thickness. Whether or not a thickness is controlled by a process step is not structurally distinguishing (i.e., a “controlled” thickness is not necessarily uniform, and any thickness profile can hypothetically be achieved given the appropriate calendar roll milling step).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al in view of Huibin, Curlee, and Larson as applied to claim 1 above, and in further view of Martin, Jr. et al (US 2009/0288359 A1), hereinafter Martin.
With regards to claim 6, Curlee teaches that the addition of a co-stabilizer is well-known in the art (Curlee: page 375, second and third bullet points). One of ordinary skill would have found it obvious to have included a co-heat stabilizer in the building panel, in order to provide synergistic effects which increase the lifespan of the flooring panel (Curlee: page 375, second and third bullet points). The amount of co-heat stabilizer suggested by Curlee (1.0 to 4.0 parts per 100 parts resin) overlaps the claimed range of 4.0-6.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
However, the prior art does not appear to teach the co-heat stabilizer in the form of an epoxidized soybean oil.
The Martin reference is directed to PVC flooring systems containing both primary and secondary heat stabilizers. Martin teaches that epoxidized soybean oil is a well-known secondary heat stabilizer, which also functions as a secondary plasticizer (Martin: abstract; para. [0042]). Martin further teaches that epoxidized soybean oil blocks the dechlorination and unzipping reactions found in PVC (Martin: para. [0042]). Martin is analogous to the Lombaert, Huibin, and Curlee references since it is concerned with the heat stability of PVC flooring. One of ordinary skill in the art would have found it obvious to have selected the epoxidized soybean oil of Martin for the secondary heat stabilizer in the panel of Lombaert, Huibin, and Curlee, as epoxidized soybean oil is a well-known material which meets the needs of the prior art, and since epoxidized soybean oil in particular functions as both a heat stabilizer and a plasticizer which prevents PVC dechlorination (Martin: para. [0042]).
With regards to claim 7, One of ordinary skill would have found it obvious to have added up to 40.0 parts flame retardant per 100 parts resin to the prior art floor panel, in order to provide improved dimensional stability (Larson: para. [0007] and [0023]). The range suggested by Larson overlaps the claimed range of 10.0-20.0 parts per 100 parts PVC. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al in view of Huibin, Curlee, and Larson as applied to claim 7 above, and in further view of Muller-Hartburg (US 6,260,326 B1).
With regards to claim 8, the prior art teaches a floor panel as applied to claim 1 above. Although the floor panel may comprise additional additives, the prior art do not appear to teach the inclusion of 0.3-1.0 parts pigment per 100 parts PVC in the first base section.
Muller-Hartburg teaches a wall or floor panel comprising colored pigments admixed in with the materials of the panel, in order to achieve homogenous coloring when the material is scratched (Muller-Hartburg: col. 1 lines 7-16 and col. 7, lines 54-60). Muller-Hartburg suggests the pigment be present in an amount ranging from 0 to 18 percent by weight (Muller-Hartburg: col. 3, line 44). Lombaert, Huibin, Curlee, Larson, and Muller-Hartburg are analogous art in that they are related to the same field of endeavor of floor panels. One of ordinary skill in the art would have found it obvious to have selected the pigment of Muller-Hartburg in the taught amount for the floor panel of the prior art, in order to ensure that the floor panel maintains a uniform appearance and color when it has been scratched (Muller-Hartburg: col. 7, lines 54-60).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al in view of Huibin, Curlee, and Larson as applied to claim 13 above, and in further view of Muller-Hartburg.
With regards to claim 14, Lombaert, Huibin, Curlee, and Larson teach a floor panel as applied to claim 13 above. Although the floor panel may comprise additional additives, the prior art does not appear to teach the inclusion of 0.3-1.0 parts pigment per 100 parts PVC in the first base section.
Muller-Hartburg teaches a wall or floor panel comprising colored pigments admixed in with the materials of the panel, in order to achieve homogenous coloring when the material is scratched (Muller-Hartburg: col. 1 lines 7-16 and col. 7, lines 54-60). Muller-Hartburg suggests the pigment be present in an amount ranging from 0 to 18 percent by weight (Muller-Hartburg: col. 3, line 44). Lombaert, Huibin, Curlee, Larson, and Muller-Hartburg are analogous art in that they are related to the same field of endeavor of floor panels. One of ordinary skill in the art would have found it obvious to have selected the pigment of Muller-Hartburg in the taught amount for the floor panel of Lombaert, Huibin, Curlee, and Larson in order to ensure that the floor panel maintains a uniform appearance and color when it has been scratched (Hartburg: col. 7, lines 54-60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al in view of Huibin, Curlee, and Larson applied to claim 19 above, and in further view of Muller-Hartburg.
With regards to claim 20, Lombaert, Huibin, Curlee, and Larson teach a floor panel as applied to claim 19 above. Although the floor panel may comprise additional additives, the prior art does not appear to teach the inclusion of 0.3-1.0 parts pigment per 100 parts PVC in the first base section.
Muller-Hartburg teaches a wall or floor panel comprising colored pigments admixed in with the materials of the panel, in order to achieve homogenous coloring when the material is scratched (Muller-Hartburg: col. 1 lines 7-16 and col. 7, lines 54-60). Muller-Hartburg suggests the pigment be present in an amount ranging from 0 to 18 percent by weight (Muller-Hartburg: col. 3, line 44). Lombaert, Huibin, Curlee, Larson, and Muller-Hartburg are analogous art in that they are related to the same field of endeavor of floor panels. One of ordinary skill in the art would have found it obvious to have selected the pigment of Muller-Hartburg in the taught amount for the floor panel of Lombaert, Huibin, Curlee, and Larson in order to ensure that the floor panel maintains a uniform appearance and color when it has been scratched (Hartburg: col. 7, lines 54-60).
	
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al in view of Huibin, Curlee, and Larson applied to claim 27 above, and in further view of Muller-Hartburg.
With regards to claim 28, Lombaert, Huibin, Curlee, and Larson teach a floor panel as applied to claim 27 above. Although the floor panel may comprise additional additives, the prior art does not appear to teach the inclusion of 0.3-1.0 parts pigment per 100 parts PVC in the first base section.
Muller-Hartburg teaches a wall or floor panel comprising colored pigments admixed in with the materials of the panel, in order to achieve homogenous coloring when the material is scratched (Muller-Hartburg: col. 1 lines 7-16 and col. 7, lines 54-60). Muller-Hartburg suggests the pigment be present in an amount ranging from 0 to 18 percent by weight (Muller-Hartburg: col. 3, line 44). Lombaert, Huibin, Curlee, Larson, and Muller-Hartburg are analogous art in that they are related to the same field of endeavor of floor panels. One of ordinary skill in the art would have found it obvious to have selected the pigment of Muller-Hartburg in the taught amount for the floor panel of Lombaert, Huibin, Curlee, and Larson in order to ensure that the floor panel maintains a uniform appearance and color when it has been scratched (Hartburg: col. 7, lines 54-60).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Huibin, Curlee, and Larson as applied to claim 22 above, and in further view of Zhang et al (US 2016/0230399 A1).
With regards to claim 35, Lombaert, Huibin, Curlee, and Larson teach a panel as applied to claim 22 above. Although the panel may have additional PVC layers, including an additional PVC layer along a side of the second base section, the prior art does not appear to teach a combination of a PVC, plasticizer, and a filler constituting the third base section in an amount of 200 to 300 parts per 100 parts of the PVC.
Zhang discloses a PVC floor panel comprising a PVC bottom material layer 7 (i.e., third base section) positioned below a PVC medium material layer 6 (i.e., second base section), which is positioned below a glass fiber layer 5, which is positioned below a PVC medium material layer 4 (i.e., first base section). The bottom material layer 7 comprises 40 wt. % PVC, 34 wt. % calcium carbonate, and 24.9 wt. % plasticizer, which corresponds to 247 parts PVC, filler, and plasticizer per 100 parts PVC (40 + 34 + 24.9 / 40 = 98.9 / 40 = 2.4725, or 247 parts per 100 parts PVC). Lombaert, Huibin, Curlee, Larson, and Zhang are analogous art because they are related to the same field of endeavor of PVC flooring panels. One of ordinary skill in the art would have found it obvious to have selected the values taught by Zhang for the amounts of material in the third base section of Lombaert, Huibin, Curlee, and Larson, in order to improve the anti-slip properties of the flooring.

Response to Arguments
Applicant’s arguments filed May 9th, 2022, have been fully considered but they are not found persuasive.
Applicant argues claim 1 has been amended to more particularly point out the claimed invention using the term “base layer”. Applicant then argues that for each component layer, the processing requires uniformly mixing the ingredients in a shear mixer then working the material onto a calendar roll mill to form sheets having controlled thickness, such as the laminating sequence provided in paragraphs [0068]-[0072]. Applicant then argues Lombaert teaches a single composition of thermoplastic material using “a first thermoplastic layer (14’, 14’’)”. Several of these arguments are not persuasive as they ignore Lombaert’s depiction of multiple layers, where layers 14’ and 14’’ are depicted separately. The first thermoplastic layer of Lombaert is depicted as having multiple layers. Applicant argues that these layers must be of different composition per the claims, and while the Examiner agrees with this interpretation of the claims, the argument is ultimately unpersuasive as Huibin is cited to cure this deficiency. That Larson does not teach layers of different compositions does not negate Huibin’s recommendation of layers having different compositions (specifically, different plasticizer and PVC contents for the purpose of improving dimensional stability and longevity in high-traffic environments).
Applicant argues that, necessarily, Lombaert provides the fiber fleece flanked by the same polymer composition, and thus Lombaert is incompatible with layers of different compositions. This argument is not found persuasive as the arguments do not actually point to a particular teaching away or evidence of incompatibility (or some other rationale precluding obviousness rooted in case law). That Lombaert discloses a single composition does not mean that a single composition must be used. The mere disclosure of a given structure in a reference does not mean alternatives would not have been possible or contemplated by a person of ordinary skill. In the interest of compact prosecution, the Examiner further notes that according to paragraph [0027] of Lombaert, the process of Lombaert is adaptable to obtaining more than one thermoplastic layers, and furthermore, according to paragraphs [0034]-[0041] of Lombaert, multiple intervening reinforcement layers may be selected. The claims do not preclude this alternative embodiment of Lombaert in which thermoplastic layers provided in addition to the first thermoplastic layer are provided on a side opposite a woven scrim.
Applicant argues that “the Examiner reaches in making a connection between Larson’s teaching of an areal density of less than 3000 grams per square meter… necessarily overlaps the claimed range of 10 gram/m2 to 25 gram/m2”. Applicant argues that Larson does not disclose in any way a reduction in density such that the narrowed range is reached. This argument is not found persuasive as Larson discloses an overlapping range. Instances of overlapping ranges establish a prima facie case of obviousness, per MPEP 2144.05. The Examiner’s connection is not a reach, as an overlapping range is expressly disclosed. Larson need not teach further reduction in glass fiber density, as Larson already discloses a range which overlaps the claimed range.
Applicant argues that Larson is improperly combined with the prior art. This argument is not found persuasive as Applicant does not provide any particular reason as to why the combination is improper.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783                                                                                                                                                                                                        /TRAVIS M FIGG/Primary Examiner, Art Unit 1783